2016 IL App (1st) 150956
                                            No. 1-15-0956
                                     Opinion filed January 20, 2016
                                                                      THIRD Division
     ______________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT

     ______________________________________________________________________________

     In re JORDYN L., a Minor,                 ) Appeal from the Circuit Court
                                               ) of Cook County.
             Respondent-Appellee               )
                                               )
     (The People of the State of Illinois,      ) No. 14 JA 150
                                                )
             Petitioner-Appellee,              )
                                               ) The Honorable
     v.                                        ) John Huff,
                                               ) Judge Presiding.
     Paris L.,                                 )
                                               )
             Respondent-Appellant).            )
     ______________________________________________________________________________

                  JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
           opinion.
                  Presiding Justice Mason and Justice Lavin concurred in the judgment and opinion.

                                                  OPINION

¶1         Mother/respondent-appellant Paris L. (respondent) appeals from an order entered by the

        trial court finding that her daughter, Jordyn L., was neglected and abused. She contends that

        the trial court erred in its determination because the evidence presented was insufficient to

        support its finding. She asks that we reverse the trial court's determination of neglect and

        abuse and dismiss the remainder of the cause. The State and the minor's public guardian

        have filed appellees' briefs. For the following reasons, we affirm.
     1-15-0956


¶2                                            BACKGROUND

¶3         Jordyn was born to respondent on October 11, 2013. At that time, and at the time of the

        hearings relevant to this appeal, respondent herself was a ward of the juvenile court, having

        been placed under the guardianship of the Department of Children and Family Services

        (DCFS) in 2007 at the age of 12, as she was removed from the custody of her mother

        Charletta L. and later from the guardianship of her grandmother, Antoinette L.

¶4          On February 14, 2014, the State filed a petition for adjudication of wardship for Jordyn,

        alleging neglect based on injurious environment and abuse based on substantial risk of

        physical injury. As the basis for the petition, the State alleged that respondent was not in

        compliance with assigned services, including parent coaching, mental health services,

        psychological evaluation and individual therapy. The petition also noted that respondent had

        been previously diagnosed with intermittent explosive disorder, reactive attachment disorder,

        post-traumatic disorder and attention deficit hyperactivity disorder (ADHD); that she has a

        history of psychiatric hospitalizations due to aggression and elopement behaviors; that she

        refuses to disclose Jordyn's whereabouts and creates inappropriate care plans for her; that she

        is often observed to be aggressive and threatening towards others; and that she has made

        conflicting statements as to the putative father's identity and whereabouts.

¶5          At the adjudication hearing, the State began by introducing several exhibits, particularly

        adjudication and disposition orders for respondent's several siblings. Those regarding Jamie

        T., dated 2001, found neglect based on injurious environment and abuse based on substantial

        risk of physical injury, naming mother Charletta as unable and unwilling to care for the child.

        Those regarding Ebony I., dated 2007, found abuse and neglect based on lack of care,

        injurious environment and substantial risk of physical injury as she was left with a caregiver


                                                     2
     1-15-0956


        who whipped a sibling with an extension cord and because another minor was found to have

        multiple fractures consistent with abuse. Those regarding Jamaael L., also dated 2007, found

        neglect based on lack of care and injurious environment due to marks on his back caused by

        a belt and extension cord, as well as because another minor was found to have multiple

        fractures consistent with abuse. Both Ebony and Jamaael's orders named mother Charletta

        and guardian Antoinette. Those regarding another sibling, Cody L., dated 2011, found

        neglect based on lack of care, injurious environment, physical abuse and abuse based on

        substantial risk of physical injury, with an added finding of sustained abuse, again naming

        mother Charletta as unable to care for him. Further, the trial court took judicial notice of

        respondent's own adjudication and disposition orders, dated 2007–the same dates as Ebony

        and Jamaael's orders. The State also submitted respondent's medical records from Hartgrove,

        Riveredge and Streamwood hospitals.

¶6         Heather Blankenship, respondent's case manager from the agency UCAN from July 16,

        2013 to January 15, 2014, testified that she first met respondent when she was pregnant with

        Jordyn and had just moved into UCAN's living program at its Cermak site. Blankenship

        immediately referred respondent for parenting and counseling services, assigned her a

        counselor and a doula, and referred her to the site's psychologist for a psychological

        evaluation. Blankenship recounted that on October 28, 2013, she met with respondent, who

        now had Jordyn with her. Respondent told her she felt as if she were suffering from

        postpartum depression. Blankenship explained to respondent the seriousness of this and told

        her she needed to meet with her counselor, and also encouraged her to meet with the site's

        psychologist. In addition, Blankenship spoke to respondent again about submitting to a

        psychological evaluation, as respondent had been involved in several physical altercations


                                                   3
     1-15-0956


        with other residents at the site, sometimes when Jordyn was present. Blankenship followed

        up by informing respondent's counselor about her depression concerns. She later discovered

        that respondent never met with the psychologist, as suggested, and had not been meeting

        consistently with her parenting coach or her therapist. Respondent refused to agree to a

        referral for the psychological evaluation.

¶7          Blankenship further testified that, at the October 28, 2013 meeting with respondent, her

        supervisor told respondent that because she was "out of placement," i.e., away from the

        UCAN site, so often, and because of concerns for Jordyn, respondent would need to be in

        placement at the UCAN site every 24 hours. As Blankenship explained, this resulted from

        respondent's pattern of leaving the site with Jordyn for approximately three days, returning

        without Jordyn for a night, and refusing to tell site personnel where the child was.

        Blankenship stated that, apart from respondent's explanation that she was going to the home

        of Jordyn's father and her refusal to provide personnel with his full name or address, she did

        not know where respondent was going or where she was leaving Jordyn. When respondent

        was told she would have to be in placement every 24 hours, she became very upset and

        disrespectful; Blankenship's supervisor told her she would have to leave, which respondent

        did, in a very loud and disrespectful manner.

¶8         Blankenship averred that, because of the altercations with other residents, it was decided

        that respondent should be moved from UCAN's Cermak site to its Clyde site, where the

        number of altercations involving respondent lessened. However, in describing respondent's

        move in November 2013, Blankenship recounted that she was charged with helping

        respondent transport her belongings. Blankenship arrived with a moving van, but respondent

        did not want her there. Blankenship's supervisor told her to move respondent regardless of


                                                     4
       1-15-0956


          her resistence, so Blankenship began packing respondent's belongings and loading them into

          the van. During this time, respondent made threatening comments about Blankenship to her

          roommate and repeatedly told Blankenship not to touch her things. Once the van was

          packed, respondent got into one of the back rows of seats with Jordyn and was very

          disrespectful and verbally threatening to Blankenship, for example, telling her that she was

          going to "come up there to the front seat" if Blankenship did not adjust the music as she

          wished. Blankenship warned she would have to call the police if she did, and she stopped

          talking to respondent during the remainder of the drive. Then, upon arriving at the Clyde

          site, respondent refused to get out of the van, so Blankenship and another staff member

          began unloading her belongings. At this point, respondent, who had brought Jordyn inside to

          the site staff, became upset and disrespectful, cursing loudly at Blankenship on the street and

          threatening physical violence, whereupon police were called.

¶9           Blankenship further testified that, based on this incident, her supervisor felt it was unsafe

          for her to remain on respondent's case and officially reassigned the case on January 15, 2014.

          On that date, Blankenship met with respondent to introduce her to her new caseworker,

          Maggie Cole, whereupon respondent expressed her happiness at the change. Blankenship

          averred that, at this time, respondent had not completed a psychological assessment or any

          mental health services with UCAN's psychologist, and was not consistently participating in

          counseling or parenting classes. Nor was respondent meeting with her parenting coach or

          counselor weekly as ordered, due to her absences from the placement site; she was only

          meeting with them about once a month.

¶ 10          Finally, Blankenship testified that when she observed respondent with Jordyn,

          respondent was very attentive to her, making sure she was fed and soothed. She admitted


                                                      5
       1-15-0956


          that respondent acted appropriately toward Jordyn and never felt that respondent was a

          physical threat to the child. However, Blankenship stated that respondent did "put the baby

          in harm's way" and agreed with the decision to put Jordyn in protective custody, since

          respondent had come into the same care due to severe abuse by Antoinette and there was

          suspicion that respondent was leaving Jordyn at Antoinette's home, which was where DCFS

          investigators had, at one point, found the child.

¶ 11          Maggie Cole, respondent's subsequent case manager, testified that when she took over

          respondent's case, there were already several service referrals in place and still open for her,

          including a psychological evaluation, parenting services, therapy and a vocational program.

          Respondent had not yet completed the psychological evaluation and was not consistent with

          her parenting classes or therapy; and, she was enrolled in school and UCAN's life skills

          program, but was not attending either one. Cole further averred that, as of the time of the

          hearing, respondent had yet to begin any of these ordered services. Regarding respondent's

          behavior toward Jordyn, Cole noted that she had only seen the two together once, during

          which time respondent was very attentive to the child; Cole had no concerns that respondent

          would be physically aggressive toward Jordyn. Cole also testified that, in February 2014, she

          met with respondent, who indicated that she wanted to reestablish a relationship with her

          mother, Charletta, and that she wanted Jordyn to be a part of that relationship, as Charletta

          was Jordyn's grandmother.

¶ 12         Ivory Flucas, a DCFS child protection investigator, testified that he was assigned to

          Jordyn's case in January 2014 to investigate the allegation that respondent was leaving

          Jordyn with Charletta. Flucas stated that he met with respondent in early January 2014 and

          explained to her that someone had reported that she had been leaving Jordyn with Charletta,


                                                        6
       1-15-0956


          that Charletta had prior indicated reports against her, and that Charletta had a history of being

          in violent relationships. Respondent admitted that she had brought Jordyn to Charletta's

          home and was interested in developing a relationship with her so that Charletta could also

          develop a relationship with Jordyn. Flucas told respondent that this was not an appropriate

          place to leave Jordyn. Respondent told Flucas she was not aware that Charletta presented a

          danger to Jordyn, but that she would no longer leave Jordyn with her as she valued Jordyn's

          safety over a relationship with Charletta.

¶ 13         Flucas further testified that he and his supervisor had a subsequent conversation with

          respondent on January 30, 2014, to explain to her that her decision making was endangering

          Jordyn and that she needed to abide by UCAN's instructions concerning Jordyn's safety.

          Respondent told Flucas that she was leaving Jordyn with the child's father. Flucas asked

          respondent to provide information about the father's identity so that UCAN could perform a

          safety assessment and explained that until such an assessment was done on anyone she

          wanted to leave Jordyn with, UCAN would not approve of her leaving the child with that

          person. Respondent refused to provide any information regarding Jordyn's father.

¶ 14          Flucas averred that he met with respondent the next day, January 31, 2014, to again

          explain to her that UCAN and DCFS were mandated to ensure Jordyn's safety and that she

          needed to follow UCAN's rules regarding this, including those with respect to who could care

          for the child. Also at this meeting, a safety plan was formed, which respondent signed.

          Pursuant to the plan, respondent could not leave Jordyn alone with anyone until a family

          meeting was held, which was scheduled for February 7, 2014. Flucas stated that this safety

          plan was put into place because there was no one with whom respondent could leave Jordyn

          that UCAN felt comfortable. He also noted that respondent's judgment was flawed and she


                                                       7
       1-15-0956


          had not yet shown the ability to safely choose someone to care for Jordyn. Flucas explained

          to respondent that if she violated this safety plan, DCFS had the authority to remove Jordyn

          from her care.

¶ 15          Flucas next testified regarding the February 7, 2014 family meeting, at which he, his

          supervisor, several UCAN staff members and respondent were present.             Respondent,

          however, did not have Jordyn with her. When asked where she was, respondent said that

          Jordyn was not with her father or her maternal grandmother, but respondent refused to

          disclose who was caring for her. Flucas asked respondent to make Jordyn available, but she

          refused, saying she did not trust DCFS or UCAN; she also again refused to disclose any

          information about the child's father. Flucas grew concerned because, as discussed during

          their last meeting, respondent had yet to show that she knew how to make appropriate

          decisions regarding Jordyn's safety. In addition, Flucas noted that, as per the January 31,

          2014 safety plan respondent had signed, the fact that Jordyn was not with her was a violation

          of the plan. At this point during the meeting, respondent was presented with a new safety

          plan.    Under its rules, respondent could not leave Jordyn with anyone unless UCAN

          approved and respondent would have to make Jordyn available to her parenting coach once a

          week; if respondent did not follow these rules, DCFS would be able to take protective

          custody of the child. Respondent initially refused to sign this safety plan, but then did so

          after about 45 minutes.

¶ 16         Flucas further testified that immediately after the meeting, he went to take protective

          custody of Jordyn because respondent had violated the first safety plan she had signed on

          January 31, 2014. He went to Antoinette's home with the police; a woman answered the

          door, refused to allow them to enter the home and stated that Jordyn was not there. The fire


                                                      8
       1-15-0956


          department was called and, after breaking down the door of the home, Jordyn was found

          therein. Flucas took protective custody of the child, stating that the baby was in danger of

          serious harm if returned to respondent because of respondent's refusal to follow DCFS and

          UCAN's instructions and because Antoinette had been determined to be an inappropriate

          caregiver due to her prior indicated reports. Flucas admitted that he and the staff realized the

          initial safety plan had been violated as soon as respondent appeared at the February 7, 2014

          meeting without Jordyn, but still offered her a second safety plan because they were "caught

          up in the moment." He explained that safety plans were reviewed every five working days,

          and that they were reevaluating the January 31, 2014 plan at the February 7, 2014 meeting,

          which respondent had originally agreed to attend with Jordyn but then did not and refused to

          disclose her whereabouts. He also noted that when he took protective custody, Jordyn had no

          marks or physical injuries and did not look malnourished.         Flucas ultimately indicated

          respondent for placing Jordyn in an environment injurious to her health and welfare by her

          continuous placement of the child with people whom UCAN had not approved.

¶ 17          The State next published respondent's medical records from three hospitals, which it had

          submitted at the outset of the adjudication hearing. Those from Riveredge Hospital showed

          that in 2007, respondent was admitted after becoming angry while in a group home; she set a

          dish towel on fire and tried to hit and bite the staff because they would not give her a radio.

          These records also indicated that respondent had been diagnosed with ADHD, that her

          discharge diagnoses were impulse control disorder and bipolar disorder and that she needed

          individual and group therapy. Respondent's records from Streamwood Hospital documented

          that she was admitted in early 2008 and that this was her seventh hospitalization. She

          presented there because there had been multiple daily incidents of her threatening others and


                                                       9
       1-15-0956


          requiring restraint at her group home. These records further revealed that respondent had

          been removed from her mother and was placed in her grandmother's guardianship, but was

          then removed in 2006 due to physical abuse by her grandmother beginning at age 4 and

          continuing to age 12; respondent had a history of reactive attachment disorder, PTSD and

          aggression. Respondent reported to hospital staff at that time that she had been removed

          from her grandmother's care after her siblings were found to have signs of physical abuse by

          her grandmother and her boyfriend, and that her grandmother would hit them with extension

          cords. And, respondent's records from Hartgrove Hospital disclosed that she was referred

          there in 2009 from a residential therapy facility because of increasing aggression and

          outbursts, including getting into fights several times per week with both staff and peers.

          They also revealed that she had been sexually abused by an uncle and his friend, had

          previously attempted suicide, and did not know where her mother was.

¶ 18         Respondent testified at the adjudicatory hearing. She stated that after Jordyn's birth in

          October 2013, she was placed with her at UCAN's Cermak site, where she stayed for two

          weeks. She then left for three days, taking Jordyn to live with a friend at her friend's DCFS

          independent living program; respondent explained that she had health and safety concerns

          about the Cermak site. She averred that she went back and stayed at Cermak until November

          2013, when she moved to UCAN's Clyde site. She denied that the move took place because

          she had engaged in physical altercations with staff and residents at Cermak and stated instead

          that she moved due to a mice infestation at that site. She also denied that Blankenship was

          removed from her case because respondent had threatened her and stated instead that, while

          they had exchanged words, she "never really threatened her" and asked for Blankenship's

          removal because she was not meeting her needs. And, she further denied withholding


                                                     10
       1-15-0956


          information from Cole about where Jordyn was, insisting that she never kept it secret and that

          the real reason staff was upset was because she was not sleeping at the UCAN placement

          with Jordyn.

¶ 19         Respondent further testified that, when Jordyn was in her custody, she took her for two

          regular medical checkups and was not aware of any complaints from physicians or UCAN

          staff that Jordyn appeared abused or malnourished. She admitted that she had been taking

          Jordyn to Charletta's house and stated that she did not know Charletta "already had, like,

          issues going on" with DCFS. According to respondent, she had been "simply taking [her]

          daughter to her grandmother's house," and explained that she had only become aware of

          Charletta's DCFS situation at her first meeting with Flucas in early January 2014.

          Respondent acknowledged that she signed a safety plan, pursuant to which she understood

          she was not to take Jordyn to Charletta's house at all (regardless of whether respondent

          accompanied her) until Charletta's investigation was resolved. She insisted that this was only

          condition of the initial safety plan, and stated that it did not include the provision that she

          could not take Jordyn to anyone's home until the subsequent family meeting.

¶ 20         With respect to the February 7, 2014 family meeting, respondent testified that when she

          arrived, she was asked where Jordyn was, and she promptly revealed that the child was at

          Antoinette's home, which she believed was not unsafe.           She was then asked whether

          Antoinette had whipped children with an extension cord, whereupon respondent explained

          that she was aware of this, but that it was only "an allegation;" she admitted that she had been

          removed from Antoinette's care when she was 12 years old, but denied that it was because

          she was hit and stated instead that it was because "there were allegations and concerns with

          other children that were in her home" and a suspicion that Antoinette was allowing someone


                                                      11
       1-15-0956


          else to live there. Respondent further explained that all the children were removed from

          Antoinette's custody only as "a precaution" and that Antoinette otherwise raised them, they

          "all turned out intact," and she "did not see how" Antoinette's home "would have been a

          potentially unsafe environment *** [or] not be safe for [her] child."

¶ 21          Continuing her testimony about the February 7, 2014 meeting, respondent stated that it

          was held to review the first safety plan and that she was then asked to sign a second one,

          pursuant to which she was to report to her UCAN placement every night with Jordyn at

          curfew, she was not to take Jordyn to Charletta's home, and she was not to take Jordyn to the

          home of the man respondent had named as Jordyn's father as he had not yet been approved.

          She noted that additional requirements under this plan were that she was to report to UCAN

          with Jordyn at least once every 24 hours unless she obtained a preapproved overnight stay,

          she was not to stay overnight with Jordyn anywhere that was not preappoved, and she was to

          give UCAN information about all the adults who she wanted preapproved. Respondent

          acknowledged that, essentially, under the plan, she was not to leave Jordyn with anyone who

          UCAN had not approved as a caretaker. When she received this second safety plan, she told

          all those present that she wanted to see a handbook verifying that what was included therein

          did not violate her parental rights. She eventually signed the plan reluctantly and in anger,

          believing that if she did not, Jordyn would be placed into protective custody. She averred

          that, after the meeting, she went to pick Jordyn up from Antoinette's home, but Jordyn was

          already gone. Respondent further testified that the initial safety plan did not specifically state

          she was not allowed to bring Jordyn to Antoinette's home between the time she signed it and

          the February family meeting, just not to Charletta's home, to which she did not take the child.

          She then stated that the second safety plan also did not specifically state she could not bring


                                                       12
       1-15-0956


          Jordyn to Antoinette's home and, if it did, she was not given time to abide by its terms. In

          respondent's view, she, as a parent, had the right to place Jordyn where she saw fit, as long as

          there was no reason to believe Jordyn would be harmed and as long as respondent was with

          her and returned back to UCAN before curfew.

¶ 22         Near the end of the adjudication hearing, the court expressed concern that the safety plans

          referred to during this cause were not in evidence. The State was able to produce and submit

          the signature page of the second, February 7, 2014, safety plan certifying that respondent did

          sign it. The court also asked the parties whether they would consider continuing this matter

          under supervision pursuant to section 2-20 of the Juvenile Court Act of 1987 (705 ILCS

          405/2-20 (West 2014)). After some discussion, the State refused, citing respondent's failure

          to comply with restrictions outlined in the safety plans in the past. The court then took the

          matter under advisement. When it reconvened, the court again asked the State whether it

          would reconsider its position on a continuance under supervision but, again, the State

          refused, citing respondent's eight prior hospitalizations, uncompleted services, aggressive

          behavior and the risks she created with respect to the child's safety. The court also reiterated

          its concern about the fact that the safety plans had not been submitted into evidence. It then

          explained that it made a "balance sheet" of facts of this case. It noted that respondent had

          engaged in some services such as parenting classes and sporadic therapy and that, by all

          accounts, she was attentive to Jordyn, she did not personally pose a threat to her welfare, and

          the number of confrontations in which she was involved at UCAN markedly declined when

          she was moved to the Clyde site. However, the court also noted that the "problem here" was

          respondent's "youth and her aggression against others *** [and her] bad judgment in leaving

          Jordyn" with those whom she chose. The court found concern with respondent's desire to


                                                      13
       1-15-0956


          maintain a relationship with Charletta and encourage one between her and Jordyn. It further

          commented on the "line of violence that goes through this family" starting with Antoinette,

          then Charletta and reaching respondent, as well as the fact that respondent was about to age

          out of the juvenile system and no information had been submitted into evidence regarding

          where she would live with Jordyn or how she would care for her.            At the end of its

          discussion, the court again decided to continue the matter, in the hope that, via subpoenas,

          the parties would present the written safety plans and evidence about respondent's future care

          plans into evidence.

¶ 23         When the court next reconvened, the State tendered as an exhibit section 3 of the

          February 7, 2014 written safety plan, explaining all its efforts to obtain the complete plans

          but being unable to locate them. The court accepted the exhibit and read it. Following

          additional argument, the court concluded that, while this was perhaps "a weak case,

          nevertheless, *** the State has met its burden as to neglect injurious environment and abuse

          substantial risk of physical injury." The court specified that this was "the basis for the

          ruling." In support, it reiterated the evidence presented, including respondent's "terrible

          childhood" at the hands of her mother and grandmother, Jordyn's grandmother and great

          grandmother, noting that "the way [respondent] acts today reflects that." It also commented

          that respondent has been "extremely uncooperative with the services that were offered to her"

          and has "basically refused to do virtually everything," and considered her disappearances

          from her placement and her failure to inform anyone where she was. Finally, the court

          discussed respondent's "threatening" behavior towards others, noting that while it was not

          directed at Jordyn, it "could well have escalated into physical violence while the child was

          present." The court stated, "because of that, under the doctrine of anticipatory neglect," it


                                                     14
       1-15-0956


          found by a preponderance of the evidence that the State had met its burden here. It then

          ordered that respondent would have nine months to engage in services and demonstrate

          reasonable effort and progress toward reunification.

¶ 24         Immediately after issuing its ruling on the adjudicatory hearing, the court held a

          dispositional hearing. Ultimately, the court concluded that it was in Jordyn's best interest to

          be made a ward of the court, finding both parents unable, and respondent unwilling, to

          provide for her care. The court commented that "this has been an ongoing effort to get

          [respondent] engaged and she's just refused." Finally, with respect to permanency, the court

          heard argument and concluded that it is "in Jordyn's best interest to accept the goal of return

          home [in] 12 months."

¶ 25                                             ANALYSIS

¶ 26         On appeal, respondent's only contention is that the evidence was insufficient to support

          the trial court's determination following the adjudicatory hearing that Jordyn was neglected

          due to injurious environment and abused due to substantial risk of physical injury. She

          asserts that the court's basis of "anticipatory neglect" is against the manifest weight of the

          evidence because it applies only to cases where there is evidence of harm to siblings of the

          child at issue at the hands of the responsible parent and, as Jordyn is respondent's only child,

          this doctrine was inapplicable here. Respondent further argues that there was no evidence of

          either neglect or abuse to Jordyn while in her custody, and she takes issue with both the age

          of the evidence surrounding her hospitalizations (i.e., that there has been no evidence of a

          diagnosis or hospitalization since 2009) and that the service plans were not admitted into

          evidence.




                                                      15
       1-15-0956


¶ 27         As a threshold matter, we wish to make clear for the record exactly what respondent is

          appealing before this court. As all the parties acknowledge, respondent included, her notice

          of appeal states that she is appealing from the trial court's adjudication, disposition and

          permanency orders. However, and again as all the parties acknowledge, respondent included,

          her brief on appeal challenges only the findings of abuse and neglect at the adjudicatory

          phase. Accordingly, this is the only matter before our court. In fact, we note that respondent

          purposefully abandons any additional challenges, as she states that "there is no basis to

          appeal the [disposition and permanency] orders" and that she "is not arguing for reversal of

          those orders in this Brief." Therefore, and by the consensus of all parties involved, we

          proceed with a review of only the trial court's adjudication order. See In re R.S., 382 Ill.

          App. 3d 453, 464 (2008) (while mother’s notice of appeal sought review of trial court’s

          disposition order regarding child, her failure to address that ruling in her brief on appeal

          resulted in waiver of that issue).

¶ 28         Turning to the merits of this cause, we begin with several legal principles concerning

          neglect and abuse, as these are the adjudicatory findings of the trial court which respondent

          challenges here. The Juvenile Court Act of 1987 defines neglected and abused minors, in

          relevant part, as follows:

                     "(1) Those who are neglected include:

                              ***

                             (b) any minor under 18 years of age whose environment is injurious to his

                             or her welfare; ***

                                                    * **

                     (2) Those who are abused include any minor under 18 years of age whose


                                                     16
       1-15-0956


                     parent ***:

                             ***

                             (ii) creates a substantial risk of physical injury to such minor by other than

                             accidental means which would be likely to cause death, disfigurement,

                             impairment of emotional health, or loss or impairment of any bodily

                             function." 705 ILCS 405/2-3(1), (2) (West 2014).

          "Neglect" is the failure to exercise the care that circumstances justly demand, and

          encompasses both willful and unintentional disregard of parental duty. See In re Sharena H.,

          366 Ill. App. 3d 405, 415 (2006); accord In re Kamesha J., 364 Ill. App. 3d 785, 792-93

          (2006).   As noted above, a "neglected minor" includes any child under age 18 whose

          environment is injurious to his welfare. See Kamesha J., 364 Ill. App. 3d at 792; In re T.S-

          P., 362 Ill. App. 3d 243, 248 (2005) (a child can be found neglected if his environment is

          injurious to his welfare). An "injurious environment" is "an amorphous concept that cannot

          be defined with particularity, but has been interpreted to include the breach of a parent's duty

          to ensure a safe and nurturing shelter" for her children. Kamesha J., 364 Ill. App. 3d at 793;

          accord Sharena H., 366 Ill. App. 3d at 416; T.S-P., 362 Ill. App. 3d at 248. This is because

          our courts have consistently recognized that a parent has a duty to keep her children free

          from harm, and her refusal to do so clearly amounts to neglect under the statute. See

          Kamesha J., 364 Ill. App. 3d at 793.

¶ 29         Again, the terms "neglect" and "injurious environment" do not have fixed and measured

          meanings but, rather, take their content from the particular circumstances of each case. See

          Sharena H., 366 Ill. App. 3d at 415; Kamesha J., 364 Ill. App. 3d at 793; T.S-P., 362 Ill.

          App. 3d at 248. Therefore, cases involving such allegations are sui generis and must be


                                                       17
       1-15-0956


          decided on the basis of their unique facts. See Kamesha J., 364 Ill. App. 3d at 793. The

          State has the burden of proving the allegations by a preponderance of the evidence. See

          Sharena H., 366 Ill. App. 3d at 415; accord Kamesha J., 364 Ill. App. 3d at 793; T.S-P., 362

          Ill. App. 3d at 248. On review, a trial court's findings in this regard will not be reversed

          unless they are against the manifest weight of the evidence. See Sharena H., 366 Ill. App. 3d

          at 415 (reviewing court is to give deference to trial court's findings of fact, as trial court is in

          best position to observe conduct and demeanor of parties and witnesses, assess credibility

          and weigh evidence presented at adjudicatory hearing); accord Kamesha J., 364 Ill. App. 3d

          at 793. A trial court's findings are against the manifest weight of the evidence only when the

          opposite conclusion is clearly apparent. See In re Faith B., 359 Ill. App. 3d 571, 573 (2005).

          Ultimately, the trial court "has broad discretion in determining the existence of neglect and

          abuse" (In re B.W., 216 Ill. App. 3d 410, 414 (1991)), and there is a “strong and compelling

          presumption in favor of the result reached by the trial court” in such child custody cases

          (Connor v. Velinda C., 356 Ill. App. 3d 315, 323 (2005)). And, we may affirm the trial

          court's ruling if any of its bases of abuse or neglect may be upheld. See In re Kenneth D.,

          364 Ill. App. 3d 797, 802 (2006) (citing In re Faith B., 216 Ill. 2d 1, 14 (2005)).

¶ 30         In the instant case, the trial court's findings of neglect based on injurious environment and

          abuse based on substantial risk of physical injury were not against the manifest weight of the

          evidence.

¶ 31         Respondent's main argument here is, as we noted earlier, that the trial court's findings

          cannot stand because it misapplied the concept of anticipatory neglect to her cause. Citing In

          re Arthur H., 212 Ill. 2d 441 (2004), she states that the "theory of anticipatory neglect" refers

          only "to sibling abuse while in the care of the parent," that is, that a finding of neglect based


                                                        18
       1-15-0956


          on injurious environment or a finding of abuse based on substantial risk of physical injury

          may only be found under this concept if they are based upon the parent's similar behavior

          toward a sibling of the minor in question. In her view, then, and only then, may such

          findings be applied to the parent's relationship with the minor child at issue. She continues

          by insisting that, because Jordyn is her first and only child, and because she (respondent) is

          not the responsible parent for any other children including a sibling of Jordyn's or, more

          precisely, a sibling of Jordyn's who has been neglected or abused while in her care, the trial

          court's findings are automatically against the manifest weight of the evidence and must be

          reversed. As respondent's characterization of the doctrine of anticipatory neglect is entirely

          incorrect, we wholly disagree.

¶ 32         Respondent is correct that in Arthur H., a trial court made findings of neglect premised

          on anticipatory neglect as to the child at issue who resided with the father, based upon what

          occurred with several of his siblings who resided with the mother. See Arthur H., 212 Ill. 2d

          at 468. Following the father's appeals, our state supreme court eventually reversed the trial

          court determinations, finding that the State failed to prove the allegations of neglect with

          respect to the named minor in relation to his father. In its decision, the court discussed

          anticipatory neglect and noted that it upheld its primary concept, namely, that " 'the juvenile

          court should not be forced to refrain from taking action until each particular child suffers an

          injury.' " Arthur H., 212 Ill. 2d at 477 (quoting In re Brooks, 63 Ill. App. 3d 328, 339 (1978)).

          The court made clear that the only reason for its reversal in that case was the specific

          circumstances presented with respect to the named child which, in the court's view, amounted

          to mere speculation of a risk of harm and failed to sustain the State's burden of proof. See

          Arthur H., 212 Ill. 2d at 477-78.


                                                       19
       1-15-0956


¶ 33         From this, however, respondent blindly leaps to the unfounded conclusion that the

          doctrine of anticipatory neglect can only be applied in cases where, as in Arthur H., the

          minor at issue has siblings and the parent at issue is responsible for them. She exclusively

          links its applicability to a concept of transference–to be an applicable doctrine, the minor

          must have siblings who were neglected or abused and, since Jordyn has none, it cannot apply

          to her case. It is here where respondent's assertions fall apart.

¶ 34         Not only does respondent not provide us with any legal precedent to validate her

          argument, she specifically ignores the discussion of anticipatory neglect provided by our

          state supreme court in Arthur H. and reaffirmed by its progeny. As Arthur H. makes clear,

          transference of any sort may have some place in the doctrine of anticipatory neglect, but it is

          a very minor one. As that court stated, "[u]nder the anticipatory neglect theory, the State

          seeks to protect not only children who are the direct victims of neglect or abuse, but also

          those who have a probability to be subject to neglect or abuse because they reside, or in the

          future may reside, with an individual who has been found to have neglected or abused other

          children." Arthur H., 212 Ill. 2d at 468. Thus, anticipatory neglect protects both victims of

          neglect or abuse and those who may become neglected or abused. The court described that

          anticipatory neglect "flows from the concept of an 'injurious environment' " and, likewise,

          there is no per se rule that neglect or abuse of one child conclusively establishes, or does not

          establish, the neglect of another child–it amounts only to admissible evidence. Arthur H.,

          212 Ill. 2d at 468-69. Accordingly, as with any neglect or abuse finding, the court specified

          that findings made under this doctrine " 'should be measured not only by the circumstances

          surrounding the sibling, but also by the care and condition of the child in question.' " Arthur

          H., 212 Ill. 2d at 468 ("[e]ach case concerning the adjudication of minors, including those


                                                        20
       1-15-0956


          cases pursued under a theory of anticipatory neglect ***, must be reviewed according to its

          own facts" (quoting In re Edward T., 343 Ill. App. 3d 778, 797 (2003))).

¶ 35         Thus, even under anticipatory neglect, neglect or abuse to a sibling becomes incredibly

          less important than what is occurring with, and to, the specific minor in question, who is to

          be the central focus. It is, of course, relevant, but it is not determinative. See Arthur H., 212

          Ill. 2d at 468-69. Subsequent case law on the issue echos the same principles. For example,

          our very court restated as much in Kenneth D., wherein we described anticipatory neglect as

          not only a legal principle which seeks to protect those children who have a probability of

          being subject to neglect or abuse from an individual who has been found to have neglected or

          abused another sibling child, but also, and ultimately, as a method to protect, additionally,

          those children who are direct victims of neglect or abuse. See Kenneth D., 364 Ill. App. 3d at

          801. Again, we noted that while what has occurred with, or to, a sibling is relevant, the “care

          and condition of the child named in the petition” is key and must be taken into account. See

          Kenneth D., 364 Ill. App. 3d at 801; accord In re Edricka C., 276 Ill. App. 3d 18, 26 (1995).

          Moreover, our courts have repeatedly emphasized that the statutory provisions, which we

          outlined earlier, require simply “an injurious environment or substantial risk of harm” in

          order to sufficiently support a finding of neglect or abuse and, once this has been found, the

          trial court need not wait until the child becomes a victim or is permanently emotionally

          damaged to remove her–regardless of what has occurred with a sibling. In re M.K., 271 Ill.

          App. 3d 820, 826 (1995) (emphasis in original); accord In re D.W., 386 Ill. App. 3d 124, 138

          (2008); In re T.B., 215 Ill. App. 3d 1059, 1062-63 (1991); In re A.D.R., 186 Ill. App. 3d 386,

          393-94 (1989).




                                                       21
       1-15-0956


¶ 36         While respondent’s characterization of anticipatory neglect presupposes a somewhat

          clever legal technicality, our review of this doctrine, and more importantly, of the cause

          before us, will not proceed in such a limited manner. To interpret anticipatory neglect as

          applicable only to children who have siblings would cause such a narrow interpretation of the

          concept as to render it absurd, something we will not do in the critical context of child

          custody cases. We are called here to ultimately address the best interest of Jordyn in light of

          the circumstances presented; no unsubstantiated legal maneuvering will hold us back.

          Therefore, we find, contrary to respondent’s insistence, that anticipatory neglect was properly

          applicable to the instant cause.

¶ 37          Even were this not so, we note, briefly but formidably, that the bases of the trial court’s

          adjudication of neglect and abuse here were injurious environment (neglect) and substantial

          risk of physical injury (abuse). From our review of the record, the trial court mentioned

          anticipatory neglect only one time in the midst of several continued appearances of the

          parties in court, doing so orally when it was discussing the instances in evidence in which

          respondent had engaged in confrontations with UCAN staff and peers which the court noted

          “could well have escalated into physical violence while the child was present.” The court

          never stated anticipatory neglect was the basis for its decision and, in fact, did not enter a

          finding of it; rather, it entered official findings of injurious environment and substantial risk

          of physical injury, which it explicitly specified were "the basis for the ruling." Accordingly,

          it is these latter findings we must review, not any asides regarding anticipatory neglect

          which, as the record shows, did not form the basis of the trial court’s decision at issue.

¶ 38         In that regard, respondent continues her argument by asserting that, apart from any

          consideration of anticipatory neglect, the trial court’s determinations of neglect and abuse


                                                       22
       1-15-0956


          following the adjudicatory hearing cannot stand because the State failed to prove that Jordyn

          was neglected or abused. She cites evidence from the record indicating that Jordyn was

          never “injured or harmed in any way while in [her] custody,” that Jordyn was not bruised or

          malnourished, that Jordyn was otherwise properly cared for, and that she (respondent) was

          shown to be an attentive and nonthreatening mother to Jordyn. She further states that simply

          because she “was disrespectful, or verbally antagonistic, or engaged in several fights with

          peers that resulted in no harm, or threatened to put her hands on the caseworker, are not proof

          of neglect or abuse to Jordyn.” However, based on the record before us, we find that the

          State amply met its burden here of proving neglect and abuse by a preponderance of the

          evidence and, thus, that the trial court’s determinations were not against the manifest weight

          of the evidence.

¶ 39         Respondent is correct that the evidence presented demonstrates, for all intents and

          purposes, that Jordyn, at least at this time, is a healthy and nourished child who has not been

          injured or harmed, that respondent has taken her to the doctor, and that respondent cares for

          her. But, this does not mean that Jordyn is not neglected and abused. Again, we have

          discussed at length that all that is needed to substantiate a finding of legal neglect and abuse

          under statutory terms is proof by a preponderance of the evidence of an injurious

          environment or a substantial risk of harm. See M.K., 271 Ill. App. 3d at 826; accord D.W.,

          386 Ill. App. 3d at 138; T.B., 215 Ill. App. 3d at 1062-63; A.D.R., 186 Ill. App. 3d at 393-94.

          And, again, our courts have made clear that we need not wait until a child becomes a victim

          of physical abuse or permanent emotional damage before such a finding may be upheld. See

          M.K., 271 Ill. App. 3d at 826; accord D.W., 386 Ill. App. 3d at 138; T.B., 215 Ill. App. 3d at

          1062-63; A.D.R., 186 Ill. App. 3d at 393-94.


                                                      23
       1-15-0956


¶ 40         Accordingly, while Jordyn's case is not one of the more dire this court has seen, it is no

          less critical. As the record shows, respondent herself was a made a ward of the court. She

          was taken from the custody of her mother Charletta and placed with her grandmother

          Antoinette, and later taken from Antoinette and placed in group homes. Both women were

          indicated in adjudication and dispositions orders from 2001 through 2011 for respondent and

          her several siblings, who were found to be neglected based on injurious environment and

          lack of necessary care, and abused based on substantial risk of physical injury. There was

          documentation that respondent's siblings were whipped with belts and extension cords and

          beaten so severely as to sustain multiple fractures and even permanent disability. There were

          further reports that unauthorized paramours were allowed by these women to live in their

          homes with respondent and her siblings. Despite her very own experience, and ignoring over

          a decade of neglect and abuse, respondent has repeatedly chosen to leave her infant daughter

          in Charletta's and Antoinette's homes, a choice that is clearly very dangerous.

¶ 41         However, what is even more worrisome is the fact that respondent seems to believe that

          there is nothing wrong with her choice. For example, respondent testified that she did not

          know that Charletta had "issues going on" with DCFS and only found out about this after

          speaking to Flucas for the first time in January 2014; she also repeatedly testified, and

          expressed to others, that all she was doing was "simply taking her daughter to her

          grandmother's house," and she wanted her daughter to have a relationship with Charletta.

          And, with respect to Antoinette, she stated that she did not believe Antoinette's home was

          unsafe for Jordyn and all the incidents for which DCFS had indicated Antoinette were just

          "allegations." Yet, her testimony lies in direct contradiction to all the information presented

          in the record regarding Charletta and respondent's own comments to hospital staff during her


                                                      24
       1-15-0956


          many visits, wherein she explained that Antoinette had been physically abusive and had hit

          her and her siblings, for which she was removed from her care and custody. From all this, it

          is clear that there is a cosmic disconnect within respondent when it comes to Jordyn's safety–

          either she does not care about it, or she is psychologically blinded by what she herself

          experienced that she cannot make appropriate decisions on this issue. Either way, this

          disconnect is clearly affecting her judgment at the cost of Jordyn's safety.

¶ 42         Respondent further takes issue here with the fact that the written safety plans involved in

          this cause were not submitted into evidence. Citing the trial court's comments about them

          being missing from evidence, she insists that the State could not have met its burden of

          proving that Jordyn was abused and neglected without them. We, just as the trial court here,

          acknowledge that much time was spent in this cause discussing the safety plans, namely, the

          initial plan from January 2014 and the subsequent plan from February 2014. However, we,

          again just as the trial court, find the fact they were not submitted into evidence to be

          irrelevant and not prohibitive of the decision rendered. First, the record makes clear that the

          trial court spoke at length with all the parties about why the safety plans could not be located;

          it listened to all the parties with respect to what occurred with the actual documents. The

          State was able to provide the court with two sections of the February safety plan, including

          respondent's signature. Second, there was much testimony regarding what was contained in

          the safety plans, particularly from Flucas, who testified at length about their formation, their

          content, and their explanation to respondent at the time she signed them, as well as from

          respondent, who disputed some of the requirements, including whether the plans specifically

          prohibited her from leaving Jordyn with Charletta and/or Antoinette. The trial court heard all

          this testimony and ultimately made credibility determinations in this regard–determinations


                                                       25
       1-15-0956


          that, without more, we are not at liberty to refute. See Sharena H., 366 Ill. App. 3d at 415;

          accord In re Marriage of Petraitis, 263 Ill. App. 3d 1022, 1035 (1993) (reviewing court "will

          not second guess the trial judge's determinations regarding credibility" of witnesses in child

          custody cases). Third, and most critically, the ultimate issue in this cause is not whether

          respondent violated the January or February safety plans, or even whether DCFS proceeded

          properly in taking custody of Jordyn immediately after the second safety plan was executed.

          It is whether the State met its burden in proving by a preponderance of the evidence that

          Jordyn is neglected due to an injurious environment and abused due to a substantial risk of

          physical injury. We, as did the trial court, find that the State has, indeed, met its burden here.

          That respondent wants to limit this discussion to technicalities, i.e., that as long as there was

          nothing specific in the safety plans regarding with whom she may leave Jordyn, she may

          leave her with whomever she chooses, will not be condoned.

¶ 43         Finally, respondent's own history and conduct cannot be overlooked here. Again, she

          herself was, until recently, a ward of the court who was herself subjected to horrendous

          violence and abuse. Clearly, there are lingering issues within her, as she has chosen to return

          to those who inflicted that violence and abuse, and has chosen to bring her infant daughter

          with her. Respondent's medical records show repeated psychiatric hospitalizations during

          her earlier teen years before she became pregnant with Jordyn. These demonstrate anger

          issues and violence toward others–peers as well as those who hold positions of authority over

          her. Included therein are diagnoses of ADHD, impulse control disorder, bipolar disorder,

          reactive attachment disorder, and PTSD. She has been beaten and sexually violated at the

          hands of her very own family members, and she even attempted suicide. Presumably, these




                                                       26
       1-15-0956


          issues have not been treated, as she has refused to be psychologically evaluated since her last

          documented hospital stay in 2009.

¶ 44         Once respondent became pregnant, these issues did not resolve themselves. In fact, they

          seemingly grew more intense.        At this time, caseworker Blankenship was assigned to

          respondent. She immediately referred respondent for parenting and counseling services,

          assigned her a counselor and referred her to UCAN's psychologist for an evaluation.

          Respondent refused to participate in services. Once Jordyn was born, respondent reported

          feelings of postpartum depression and Blankenship again referred her to her counselor and

          UCAN's psychologist. Again, respondent refused to meet with the psychologist and was not

          meeting regularly with her therapist, either. Instead, respondent established a pattern of

          leaving placement with Jordyn for days at a time, returning without the infant, staying the

          night, and then leaving again for several days, while refusing to tell site personnel where she

          was going or where Jordyn was. She also refused to provide any information regarding who

          was caring for Jordyn, including the infant's father. Respondent grew more combative when

          she was told she would have to report to placement with Jordyn once every 24 hours.

          Eventually, UCAN personnel determined that respondent should be moved from its Cermak

          site to its Clyde site due to her several, and repeated, aggressive altercations with peers and

          staff–some which became physical and took place in Jordyn's presence. Respondent's move

          led to the incident with Blankenship, during which respondent threatened her with physical

          violence to the point that Blankenship had to be removed from respondent's case for safety

          reasons.   Following her move to the Clyde site, the number of altercations in which

          respondent was involved decreased. However, again, her issues were not resolved. As her

          new caseworker, Cole, described, almost all of respondent's service referrals were still open.


                                                      27
       1-15-0956


          She still refused to be psychologically evaluated, and she did not participate in parenting

          services and personal therapy, as ordered. She was enrolled in school and UCAN's life skills

          program, but she was not attending either one. Even at the time of the trial court proceedings

          in this matter, respondent had not maintained consistent participation in, or even begun, her

          assigned services.

¶ 45         It has been said that it takes a village to raise a child.       Unfortunately, the village

          respondent has chosen to help her raise Jordyn is one dominated by serious potential violence

          and meriting great concern. In addition, she has made this choice knowingly, having herself

          experienced this exact same violence in her own past and in spite of all the redemptive

          chances and services repeatedly offered to her via UCAN and DCFS. She has elected not to

          trust them with the safety of her child and, inexplicably, to instead trust those who the record

          shows have certifiably neglected and abused children in the past. This poor decision making,

          coupled with her consistent failure to participate in services as assigned to her, sufficiently

          support the trial court's decision that Jordyn is neglected due to an injurious environment and

          abused due to a substantial risk of physical injury.

¶ 46         We would note that the disposition order in this cause seeks a return home of Jordyn to

          respondent in 12 months. This gives respondent 12 months to come to terms with her issues,

          to seriously begin the completion of necessary services, and to put herself on the correct path

          toward proper decision making when it comes to Jordyn's safety and overall care. We

          sincerely hope she chooses to do so.

¶ 47                                                CONCLUSION

¶ 48          Accordingly, for all the foregoing reasons, we affirm the judgment of the trial court.

¶ 49         Affirmed.


                                                       28